Citation Nr: 0909235	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-35 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from May November 1970 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for anxiety reaction.  

The claim for service connection for a psychiatric disorder 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.
REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a psychiatric 
disorder.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Veteran has been diagnosed with 
depression, but it remains unclear whether any psychiatric 
disorders are related to his period of active service.    

The Veteran claims that he witnessed two of his friends being 
killed by asphyxiation while they were clearing the fuel 
tanks.  He claims that due to the long stay on the destroyer 
he became depressed and anxious, and at one point suicidal.  

Service medical records show that the Veteran was referred to 
a doctor for acute anxiety disorder in August 1973.  It was 
noted that the Veteran could not stand his job.  The report 
showed a diagnosis of anxiety due to his rate reduction, 
changing ships, unavailability of emotional support from 
family and friends, and a change of work expected of him.  
The records show that this anxiety episode was acute and 
transitory, and resolved.  No psychiatric abnormality was 
noted on the Veteran's separation examination conducted in 
October 1974.  

Private treatment records from February 2005 to February 2007 
show a diagnosis of depressive disorder, not otherwise 
specified; substance dependence; and borderline personality 
disorder.

VA medical records from January 2006 to October 2006 show a 
diagnosis of and treatment for depression.  The Veteran was 
hospitalized after a suicide attempt.  The doctor's Axis I 
diagnosis was major depressive disorder, recurrent-currently 
stable.  In an April 2006 VA examination, the examiner 
referred the Veteran for a psychiatry examination, stating 
that he did not rule out a PTSD diagnosis.  In a July 2006 VA 
examination, the examiner diagnosed the Veteran with 
depression, not otherwise specified. 

In order to make an accurate assessment of the Veteran's 
entitlement to service connection for his psychiatric 
disabilities, it is necessary to have a medical opinion based 
upon a thorough review of the record that determines what 
psychiatric diagnoses the Veteran has and reconciles the 
question of whether they are related to service.  The Board 
thus finds that an examination and opinion addressing the 
Veteran's confirmed psychiatric diagnoses and the etiology of 
these disorders is necessary in order to fairly decide the 
merits of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental 
disorders examination with an examiner who 
has not previously examined him.  The 
examiner should diagnose any current 
psychiatric disorder and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current psychiatric 
disorder is etiologically related to any 
incidents of the Veteran's period of 
active service.  The examiner should also 
determine whether the criteria for a 
diagnosis of PTSD are met pursuant to DSM-
IV and, if so, based upon what stressor.  
If necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.  The rationale 
for any opinions expressed should be 
provided.  The claims folder should be 
made available to the examiner for review 
and the examination report should note 
that review.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

